DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 7 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over OOISHI ( US 2011/0187965 ) in view of Nagami et al (US 2010/0202119) and in further view of ZHANG et al (CN 202018547).  

As per claim 1 OOISHI discloses: A flexible printed circuit, comprising: a circuit bonding region 16b, 17b & 14 { figure 5A }; a flat and straight region { figure 5A-5C }; and a bent region { figure 5A-5C }, arranged between the circuit bonding region 16b, 17b & 14 { figure 5A } and the flat and straight region { figure 5A-5C }; wherein the circuit bonding region 16b, 17b & 14 { figure 5A }, the bent region { figure 5A-5C } and the flat and straight region { figure 5A-5C } are arranged along the first direction, and extend along the second direction; wherein the first direction and the second direction are different; wherein the bent region { figure 5A-5C } has an opening structure; wherein the opening structure comprises a plurality of first opening structures 15C; third opening structures 15C { [0099] However, each of the holes 15a, 15b, and 6a and slits 15c may have an arbitrary shape and the number of the holes and slits may be arbitrary determined, within the design limitation. } ; and the plurality of third opening structures 15C extend along a first direction from the bent region { figure 5A-5C } into the circuit bonding region 16b, 17b & 14 { figure 5A }; wherein the flexible printed circuit comprises: a [0096] Slits 15c are formed at, at least, a part of the liquid crystal panel FPC board 15C situated in a region extended from the back surface portion to the front surface portion of the backlight unit 1 } 

Regarding claim 1 OOISHI is silent as to:  wherein the opening structure comprises at least one second opening structure group; each of the at least one second opening structure group comprises two second opening structures; and the two second opening structures in the each second opening structure group are oppositely disposed at edges of the bent region in a second direction.  With respect to claim 1 Nagami et al depicts in figures 9a & 9b and discloses: wherein the opening structure comprises at least one second opening structure group; each of the at least one second opening structure group comprises two second opening structures 14 & 17; and the two second opening structures 14 & 17 in the each second opening structure group are oppositely disposed at edges of the bent region in a second direction.  

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the flexible printed circuit board of OOISHI with two second opening structures oppositely disposed at edges of the bent region in a second direction as taught by Nagami et al  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a flexible printed circuit board with two second opening structures oppositely disposed at edges of the bent region in the second direction so that
[0060] the FPC connected to the connector can be prevented from being wrongly pulled out therefrom, and at the same time the FPC can be prevented from having an excessive force exerted thereon in the inserting direction thereof, preventing the connector from being damaged. Besides, the FPC can be prevented from being twisted.

Regarding claim 1 OOISHI as modified by Nagami et al is silent as to:  a flexible circuit substrate.  With respect to claim 1 ZHANG et al depicts in figure 4 and discloses: a flexible circuit substrate 401.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the flexible printed circuit of OOISHI as modified by Nagami et al with a flexible circuit substrate, as well as, a line layers and orthographic projections of the line layers on the flexible printed circuit that do not overlap as taught by ZHANG et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a flexible printed circuit with a flexible circuit substrate, as well as, a line layers and orthographic projections of the line layers on the flexible printed circuit that do not overlap so as to provide a laminated flexible circuit having numerous layers with power, data, insulation and overall physical support.

As per claim 3 OOISHI discloses:   The flexible printed circuit according to claim 2, wherein the opening structure comprises a plurality of first opening structures 15C; and orthographic projections { Note: “orthographic projections” are not set forth with enough specificity to overcome OOISHI } of the plurality of first opening structures 15C on the flexible printed circuit are in the bent region { figure 5A-5C }.

As per claim 4 OOISHI discloses:   The flexible printed circuit according to claim 3, wherein the plurality of first opening structures 15C are arranged in an array, or the plurality of first opening structures 15C are arranged in a straight line along the second direction. region { figure 5B-5C }.

As per claim 7 OOISHI discloses:  The flexible printed circuit according to claim 2, wherein the opening structure comprises a plurality of fourth opening structures { [0099] However, each of the holes 15a, 15b, and 6a and slits 15c may have an arbitrary shape and the number of the holes and slits may be arbitrary determined, within the design limitation. }; and the plurality of fourth opening structures extend along the first direction from the bent region { figure 5A-5C } to an edge, which deviates from the bent region { figure 5A-5C }, of the circuit bonding region 16b, 17b & 14 { figure 5A }.

As per claim 9 OOISHI discloses:   The flexible printed circuit according to claim 8, wherein the flexible printed circuit further comprises: { Note: “orthographic projections” are not set forth with enough specificity to overcome OOISHI. } and orthographic projections of the 

As per claim 10 OOISHI discloses:   The flexible printed circuit according to claim 9, wherein a thickness of the flexible printed circuit in the bent region { figure 5A-5C } is less than a thickness of the flexible printed circuit in the flat and straight region { figure 5A-5C Note: a thickness lacks specificity to distinguish over another a thickness.  Therefore, the applied prior is seen to have a thickness of the flexible printed circuit in the bent region less than a thickness in the flat and straight region. }

As per claim 11 OOISHI discloses:   The flexible printed circuit according to claim 10, wherein the circuit bonding region 16b, 17b & 14 { figure 5A }, the bent region { figure 5A-5C } and the flat and straight region { figure 5A-5C } of the flexible printed circuit; and a quantity of the bent region { figure 5A-5C } is less than a quantity of the flat and straight region { figure 5A-5C {Note: a quantity lacks specificity to distinguish over another a quantity.  Therefore, the applied prior is seen to have a quantity in the bent region less than a quantity in the flat and straight region. }

Regarding claims 9 and 11 OOISHI as modified by Nagami et al is silent as to:  a line layers and orthographic projections of the line layers on the flexible printed circuit that do not overlap.  With respect to claims 9 and 11 ZHANG et al depicts in figure 4 and discloses: a flexible circuit substrate 401, as well as, a line layers 402a & 402b and orthographic projections of the line layers 402a & 402b on the flexible printed circuit 401 that do not overlap { figures 6 & 7 }.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the flexible printed circuit of OOISHI as modified by Nagami et al with a flexible circuit substrate, as well as, a line layers and orthographic projections of the line layers on the flexible printed circuit that do not overlap as taught by ZHANG et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a flexible printed circuit with a flexible circuit substrate, as well as, a line layers and orthographic projections of the line layers on the flexible printed circuit that do not overlap so as to provide a laminated flexible circuit having numerous layers with power, data, insulation and overall physical support.

	
Regarding claim 12 OOISHI as modified by Nagami et al is silent as to:   The flexible printed circuit according to claim 9, wherein the flexible printed circuit further comprises: ink layers arranged on sides, which deviate from the flexible circuit substrate, of the line layers.  With respect to claim 12 ZHANG et al is discloses:   The flexible printed circuit according to claim 9, wherein the flexible printed circuit further comprises: ink layers 700 arranged on sides, which deviate from the flexible circuit substrate 401, of the line layers 402a & 402b. { [0038] It should be noted that the thinner the thickness of insulating ink layer 700 replaces the cover film 40 and adhesive material 403a at a second step method reduces at 410 main flexible circuit board thickness. it not only can fit (FIG. and ) in the bending zone 410 is provided with a hollow hole 440 for use to reduce the position main flexible circuit board area of the first step, the second step also can be used alone, as shown in FIG. 8a and FIG. 8b, the kink 400 is of the main flexible circuit board 410 inside and not provided with a hollow hole; but can weaken the main flexible circuit board present after the rebound stress action. and  [0045] The insulating ink layer, can also be set in opposite to the golden finger to a side of the bending area, etc., and all of these. replacing, changing or the improved technical solution should belong to the protection scope of the utility model attached. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the flexible printed circuit of OOISHI as modified by Nagami et al with ink layers arranged on sides, which deviate from the flexible circuit substrate, of the line layers as taught by ZHANG et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to a flexible printed circuit with ink layers arranged on sides, which deviate from the flexible circuit substrate, of the line layers so as to provide a laminated flexible circuit having numerous layers with power, data, insulation and overall physical support.

As per claim 13 OOISHI discloses:   A flexible apparatus, comprising: the flexible printed circuit according to claim 1. { figure 5A-5C }

Regarding claim 14 OOISHI as modified by Nagami et al is silent as to:  The flexible apparatus according to claim 13, wherein the flexible apparatus further comprises: a flexible target substrate having a substrate bonding region, and the circuit bonding region of the flexible printed circuit is electrically connected to the substrate bonding region.  With respect to claim 14 ZHANG et al depict in figures 4-7 and discloses:   The flexible apparatus according to claim 13, wherein the flexible apparatus further comprises: a flexible target substrate 401 having a substrate bonding region, and the circuit bonding region 405, 420 & 402a of the flexible printed circuit is electrically connected to the substrate bonding region.  { [0042] in the bending region of the main flexible circuit board 400 410 a total of three layers: substrate 401 + copper layer 402a} 

Regarding claim 15 OOISHI as modified by Nagami et al is silent as to:   The flexible apparatus according to claim 14, wherein the flexible target substrate further comprises: sunken structures close to two sides of the circuit bonding region of the flexible printed circuit in the second direction.
With respect to claim 15 ZHANG et al discloses:   The flexible apparatus according to claim 14, wherein the flexible target substrate 401 further comprises: sunken structures 442 & 443 close to two sides of the circuit bonding region 405 & 420 of the flexible printed circuit in the second direction.  

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the flexible apparatus of OOISHI as modified by Nagami et al with sunken structures close to two sides of the circuit bonding region of the flexible printed circuit in the second direction as taught by ZHANG et al.   The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a flexible apparatus with sunken structures close to two sides of the circuit bonding region of the flexible printed circuit in the second direction, which is well within the purview of a skilled artisan and absent an unobvious result, to aid in the design of the flexible apparatus, as well as, reduce the amount of material needed thereby making the substrate lighter.

As per claim 16 OOISHI discloses:   The flexible apparatus according to claim 13, wherein the flexible target substrate further comprises: a display region and a region. { [0094] Next, a fifth exemplary embodiment of this invention is described. FIG. 5A is a cross-sectional view of a liquid crystal display device according to the fifth exemplary embodiment of this invention }

Regarding claim 16 OOISHI as modified by Nagami et al is silent as to: a touch electrode.  With respect to claim 16 OOISHI as modified by Nagami et al:  Official notice is taken of the fact that touch electrodes are notoriously old and well known in the display art.  It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the display of OOISHI with a touch electrode as taught in the art.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a display with a touch electrode so as to provide a user friendly, intuitive and natural input for interaction with the display device.

As per claim 17 OOISHI as modified by Nagami et al and ZHANG et al discloses:   The flexible apparatus according to claim 14, wherein the flexible apparatus further comprises: a flexible target substrate 401 is arranged on a light emitting side of the flexible electroluminescent display panel; or the flexible target substrate 401 is an array substrate in the 

Regarding claim 17 OOISHI as modified by Nagami et al and ZHANG et al is silent as to: a touch electrode.  With respect to claim 17 OOISHI as modified by Nagami et al and ZHANG et al:  Official notice is taken of the fact that flexible electroluminescent display panel are notoriously old and well known in the display art. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the display of OOISHI as modified by Nagami et al and ZHANG et al with a flexible electroluminescent display panel as taught in the art.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a display with a flexible electroluminescent display panel so as to provide a display with improved image quality - better contrast, higher brightness, fuller viewing angle, a wider color range and much faster refresh rates, lower power consumption and a simpler design that enables ultra-thin, flexible, foldable and transparent displays.

As per claim 18 OOISHI discloses:   A display device, comprising: the flexible apparatus according to claim 13. { [0094] Next, a fifth exemplary embodiment of this invention is described. FIG. 5A is a cross-sectional view of a liquid crystal display device according to the fifth exemplary embodiment of this invention }

Response to Arguments
Applicant's arguments filed August 31, 2022 have been fully considered but they are not persuasive. Applicant asserts in the second full paragraph on page 3 that the “bent region” is not arrange between the “circuit bonding region”.  First, applicant has not defined between (i.e the exact points in a “region”, which is a nebulous and broad space, whether it is bent, straight, flat or bonded) with enough specificity to overcome that which is shown in Figure 5A of OOISHI.  Second, contrary to applicant’s assertion Figure 5A shows a bent region, for example, between an upper region (i.e. circuit bonding region 16b, 17b & 14) and a lower flat straight region near opening 15c.
In the sixth full paragraph on page 3, applicant asserts the following:  “Therefore, OOISHI is silent about ‘the opening structure penetrates the flexible circuit substrate’ of amended claim 1.”  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant asserts in the antepenultimate and penultimate paragraph on page 4 the following:
It can be seen from above of Nagami, the lock members 14, 17 are a part of the connection terminal section 1la of the FPC 1, and the arrangement of the lock members 14, 17 is used for preventing the FPC 1 from being twisted. Therefore, the lock members 14, 17 of Nagami cannot be located in the bent region between the circuit bonding region and the flat and straight region.  Therefore, the lock members 14, 17 of Nagami are not equivalent to two second opening structures oppositely disposed at first edges of the bent region of amended claim 1.

The rejection supra, never stated that the lock members 14 and 17 are equivalent to two second opening structures as purported by applicant.  It was stated that it would have been obvious to a skilled artisan to provide the flexible printed circuit board of OOISHI with two second opening structures oppositely disposed at edges of the bent region in a second direction as taught by Nagami et al so that
[0060] the FPC connected to the connector can be prevented from being wrongly pulled out therefrom, and at the same time the FPC can be prevented from having an excessive force exerted thereon in the inserting direction thereof, preventing the connector from being damaged. Besides, the FPC can be prevented from being twisted.

That is what Nagami et al discloses to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd